4A ew Oe _

. wey Lt” FT ee we ee wu

UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION

GARRETT DAY LLC, et al. )
)
Plaintiffs, )

) Case No. 3:15-cv-00036-WHR
v. )
)

INTERNATIONAL PAPER COMPANY, ef ai. +) Judge Walter H. Rice

)
Defendants. )

ORDER GRANTING JOINT MOTION FOR EXTENSION OF TIME TO FILE A
REPLY IN SUPPORT OF THE JOINT MOTION FOR APPROVAL OF SETTLEMENT

 

Upon consideration of Plaintiffs and Defendants Fox Valley Corporation, Fox River
Paper Company, Fox River Paper Sales Company, And Neenah Paper, Inc. (the “Parties”) Joint
Motion For Extension Of Time To File A Reply In Support Of The Joint Motion For Approval Of
Settlement Agreement (the “Motion”), it appearing to the Court that good cause exists, it is
hereby:

ORDERED that the Motion is GRANTED; and it is further

ORDERED that the Parties shall have until September 20, 2019, to file their Reply in

support of the Joint Motion for Approval of Settlement Agreement.

Dated: 4=4f-47 LR

Judge Walter H. Rice

CO\6241486.3
